Pannell, Judge.
In this case both plaintiff and the defendant made motions for summary judgment and the trial judge overruled the defendant’s motion for summary judgment and granted plaintiff’s motion. The defendant appealed, enumerating error on both rulings. This court, by a majority ruling, affirmed both rulings of the trial judge. Continental Assurance Co. v. Rothell, 121 Ga. App. 868 (176 SE2d 259). On certiorari the Supreme Court of this State reversed our affirmance of the trial judge in his ruling granting summary judgment to the *424plaintiff. Continental Assurance Co. v. Rothell, 227 Ga. 258. We accordingly herewith vacate the judgment affirming, and enter a judgment reversing, such ruling.
Decided March 5, 1971.
Gambrell, Russell, Moye & Killorin, Charles A. Moye, Jr., Sewell K. Loggins, E. Smythe Gambrell, for appellant.
McClure, Ramsay & Struble, Robert B. Struble, for appellee.

The judgment of the trial court granting summary judgment in favor of the plaintiff is reversed.


Bell, C. J., Hall, P. J., Jordan, P. J., Eberhardt, Deen, Quillian, Whitman and Evans, JJ., concur.